Exhibit 10.3

[NOTE: FORM FOR SR VP AND ABOVE OFFICERS FIRST USED IN MARCH 2009]

PERFORMANCE BASED RESTRICTED STOCK UNITS AWARD AGREEMENT

ON SEMICONDUCTOR

2000 STOCK INCENTIVE PLAN

ON Semiconductor Corporation, a Delaware Corporation (“Company”), hereby grants
to ________________ (“Grantee”), a Participant in the ON Semiconductor
Corporation (formerly known as SCG Holding Corporation) 2000 Stock Incentive
Plan (“Plan”), as amended, a Performance Based Restricted Stock Units Award
(“Award”) for Units (“Units”) representing shares of the Company’s Common Stock
(“Stock”). The grant is made effective as of the __________ __, ____(“Grant
Date”). This Award is designated as a “Performance Based Restricted Stock Unit
Award,” and as such is granted under the Performance Share Award portion of the
Plan.

A. The Board of Directors of the Company (“Board”) has adopted the Plan as an
incentive to retain members of the Board, and key employees, officers and
consultants of the Company and to enhance the ability of the Company to attract
new members of the Board, employees, officers and consultants whose services are
considered unusually valuable by providing an opportunity for them to have a
proprietary interest in the success of the Company.

B. Under the Plan, the Board has delegated its authority to administer the Plan
to the Compensation Committee of the Board (“Compensation Committee”)

C. The Compensation Committee approved the granting of Units to the Grantee
pursuant to the Plan to provide an incentive to the Grantee to focus on the
long-term growth of the Company.

D. To the extent not specifically defined in this Performance Based Restricted
Stock Units Award Agreement (“Agreement”), all capitalized terms used in this
Agreement shall have the meaning set forth in the Plan.

In consideration of the mutual covenants and conditions hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Grantee agree as follows:

1. Grant of Units. Grantee is hereby granted a Performance Based Restricted
Stock Units Award for _____________________ Units, representing the right to
receive the same number of shares of the Company’s Stock, subject to the terms
and conditions in this Agreement. This Award is granted pursuant to the Plan and
its terms are incorporated by reference.

 

1



--------------------------------------------------------------------------------

2. Vesting of Units and Related Information.

2.1 Vesting Schedule. Subject to the terms and conditions set forth in this
provision 2 and in other provisions of this Agreement, the Units will vest (if
at all) on each Vesting Date (as defined below) beginning in the ________
quarter of ____ and ending on the Vesting Date for the __________ quarter of
____ provided some or all of the below performance measures (“Performance
Measures”) are achieved. For purposes of this Agreement, the term “Vesting Date”
means the date the Company files its Form 10-Q or 10-K during each fiscal
quarter, subject to the achievement of relevant Performance Measures.

 

Quarter & Year of Performance   

  Cumulative Portion of  

  Units Eligible for  

  Vesting  

   Performance Measures

-

   -    Minimum: Base1 = $____ million       Target2: Base + __% increase over
Minimum for each subsequent quarter

Quarter 2, ____

(possible Vesting Date in Q3 ____)

   1/12    Minimum: $_____ million       Target: $_____ million

Quarter 3, ____

(possible Vesting Date in Q4 ____)

   2/12    Minimum: $_____ million       Target: $_____ million

Quarter 4, ____

(possible Vesting Date in Q1 ____)

   3/12    Minimum: $_____ million       Target: $_____ million

Quarter 1, ____

(possible Vesting Date in Q2 ____)

   4/12    Minimum: $_____ million       Target: $_____ million

Quarter 2, ____

(possible Vesting Date in Q3 ____)

   5/12    Minimum: $_____ million       Target: $_____ million

Quarter 3, ____

(possible Vesting Date in Q4 ____)

   6/12    Minimum: $_____ million       Target: $_____ million

Quarter 4, _____

(possible Vesting Date in Q1 ____)

   7/12    Minimum: $_____ million       Target: $_____ million

 

1

Base is defined as $__________ million of adjusted Non-GAAP (as defined above in
this Agreement) EBITDA (as defined above in this Agreement) (per 2.3 and 2.4
below).

2

Target is the Performance Measure the Grantee must meet to vest 100% of the
Units for a given quarter. Again, based on adjusted Non-GAAP EBITDA (per 2.3 and
2.4 below).

 

2



--------------------------------------------------------------------------------

Quarter 1, ____

(possible Vesting Date in Q2 ____)

   8/12    Minimum: $_____ million       Target: $_____ million

Quarter 2, ____

(possible Vesting Date in Q3 ____)

   9/12    Minimum: $_____ million       Target: $______ million

Quarter 3, ____

(possible Vesting Date in Q4 ____)

   10/12    Minimum: $_____ million       Target: $_____ million

Quarter 4, _____

(possible Vesting Date in Q1 ____)

   11/12    Minimum: $_____ million       Target: $_____ million

Quarter 1, ____

(possible Vesting Date in Q2 ____)

   12/12    Minimum: $_____ million       Target: $_____ million

2.2 Terms and Conditions of Vesting.

(a) If the Minimum Performance Measure is met for the quarter, 50% of the
eligible Units shall vest on the relevant Vesting Date. If the applicable Target
Performance Measure is met for the quarter, the other 50% of the eligible Units
shall vest on the relevant Vesting Date.

(b) If the Minimum Performance Measure is not met for the quarter, no portion of
the Units shall vest on the relevant Vesting Date. Any unvested Units will carry
forward to subsequent quarters until the Minimum Performance Measure or Target
Performance Measure is met, and then all Units carried forward related to these
measures shall vest on the relevant Vesting Date.

(c) If the Minimum Performance Measure is met on the relevant Vesting Date, but
the Target Performance is not met, 50% of the eligible Units shall vest on the
relevant Vesting Date. The remaining 50% of Units shall carry forward to
subsequent quarters until the Target Performance Measure is met, and then all
Units carried forward related to this measure shall vest on the relevant Vesting
Date.

(d) Any unvested Units shall expire immediately on the day after the Vesting
Date occurring for the first quarter of ____.

EXAMPLE: For example, assume you are granted _____ Units. One-twelfth, or ___ of
the Units are available to vest upon achievement of the Performance Measure(s)
each quarter.

[NOTE: VARIOUS EXAMPLES ARE PROVIDED TO THE GRANTEE FOR ILLUSTRATION PURPOSES
ONLY]

 

3



--------------------------------------------------------------------------------

  •  

The vesting of Units will continue in this manner until and through the Vesting
Date for Q_ ____, immediately after which any unvested Units shall expire.

2.3 Non-GAAP EBITDA. For the purposes of the above vesting schedule the
“Non-GAAP EBITDA” shall mean the Company’s earnings before interest (income or
expense), taxes, depreciation, and amortization (or “EBITDA”) for the applicable
quarter, calculated pursuant to the adjustments in 2.4; provided, however, if
the Compensation Committee determines that an alternative method would be more
appropriate to achieve the objectives of this Award then such method shall be
applied to determine Non-GAAP EBITDA for purposes of the above 2.1 vesting
schedule for any given quarter. “GAAP” refers to U.S. generally accepted
accounting principles consistently applied.

2.4 Adjustments to Non-GAAP EBITDA. The Non-GAAP EBITDA of the Company shall be
adjusted to exclude the following, without duplication and if applicable to the
Company for Non-GAAP EBITDA for a relevant quarter: (i) amortization of
purchased intangible assets; (ii) in-process research and development expense;
(iii) stock-based compensation expense from acquisitions; (iv) stock-based
compensation expense determined in accordance with Statement of Financial
Accounting Standards No. 123 (as revised and amended); (v) restructuring, asset
impairments and other, net; (vi) gain (loss) on debt prepayment; (vii) goodwill
impairment charge; (viii) cumulative effect of accounting change required by
GAAP; (ix) extraordinary item; (x) expensing of the step up to fair market value
of inventory from acquisitions; and (xi) divestiture related items. Non-GAAP
EBITBA, as adjusted, shall specifically include merger and acquisition activity
of the Company.

In addition, the Compensation Committee may adjust either the Minimum
Performance Measure or Target Performance Measure, as it deems appropriate in
its sole discretion, to exclude the effect (whether positive or negative) of any
of the following types of events or matters with respect to the Company
occurring after the Grant Date of the Award: other unusual or infrequent matters
or events, or special items similar to the items that the Company excludes or
includes (as applicable) when calculating its Non-GAAP EBITDA. Each such
adjustment, if any, shall be made solely for the purpose of providing a
consistent basis from period to period for the calculation of the Minimum
Performance Measure and Target Performance Measure in order to prevent the
dilution or enlargement of the Grantee’s rights with respect to the Award.

2.5 Final Determination of Performance Measures Attained. The Company (or the
Compensation Committee with respect to grants to covered employees under
Section 162(m) of the U.S. Internal Revenue Code (“Code”)) shall be responsible
for determining in good faith whether, and to what extent, the Performance
Measures set forth in this Agreement have been achieved. The Company or the
Compensation Committee, as applicable, may reasonably rely on information from,
and representations by, individuals within the Company in making such
determination and when made such determination shall be final and binding on the
Grantee.

3. Termination of Employment.

 

4



--------------------------------------------------------------------------------

3.1 General. Subject to the provisions of 3.2 below, if the Grantee terminates
employment with the Company for any reason (including upon a termination for
Cause), any Units that are not vested under the schedule in 2.1 above will be
canceled and forfeited as of the date of termination of employment or service.
In no event shall any Units vest after the Vesting Date for the first quarter of
2012.

3.2 Change in Control. If the Company terminates the Grantee’s employment
without Cause (including a deemed termination for Good Reason, if applicable for
this Grantee, as defined in Grantee’s employment agreement or similar document)
within two (2) years following a Change in Control, then the unvested portion of
the Units shall become immediately vested.

4. Time and Form of Payment. Subject to the provisions of the Agreement and the
Plan, as the number of Units vest under 2 above, the Company will deliver to the
Grantee the same number of whole shares of Stock, rounded up or down.
Notwithstanding the preceding, the Company must deliver these shares (if any)
within 15 days of the date of vesting.

5. Nontransferability. The Units granted by this Agreement shall not be
transferable by the Grantee or any other person claiming through the Grantee,
either voluntarily or involuntarily, except by will or the laws of descent and
distribution or as otherwise provided under Section 13.5 of the Plan.

6. Adjustments. In the event of a stock dividend or in the event the Stock shall
be changed into or exchanged for a different number or class of shares of stock
of the Company or of another corporation, whether through reorganization,
recapitalization, stock split-up, combination of shares, merger or
consolidation, there shall be substituted for each such remaining share of Stock
then subject to this Agreement the number and class of shares of stock into
which each outstanding share of Stock shall be so exchanged, all as set forth in
Section 14 of the Plan.

7. Delivery of Shares. No shares of Stock shall be delivered under this
Agreement until: (i) the Units vest in accordance with the schedule set forth in
2.1 above; (ii) approval of any governmental authority required in connection
with the Agreement, or the issuance of shares thereunder, has been received by
the Company; (iii) if required by the Compensation Committee, the Grantee has
delivered to the Company documentation (in form and content acceptable to the
Company in its sole and absolute discretion) to assist the Company in concluding
that the issuance to the Grantee of any share of Stock under this Agreement
would not violate the Securities Act of 1933 or any other applicable federal or
state securities laws or regulations; and (iv) the Grantee has complied with 13
below of this Agreement in order for the proper provision for required tax
withholdings to be made.

8. Securities Act. The Company shall not be required to deliver any shares of
Stock pursuant to the vesting of Units if, in the opinion of counsel for the
Company, such issuance would violate the Securities Act of 1933 or any other
applicable federal or state securities laws or regulations.

 

5



--------------------------------------------------------------------------------

9. Voting and Other Stockholder Related Rights. The Grantee will have no voting
rights or any other rights as a stockholder of the Company (e.g., no rights to
cash dividends) with respect to nonvested Units until the Units become vested
and the Company issues shares of Stock to the Grantee.

10. Delivery of Documents and Notices. Any document relating to participation in
the Plan or any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given (except to the extent that this Agreement
provides for effectiveness only upon actual receipt of such notice) upon
personal delivery, electronic delivery at the e-mail address, if any, provided
for the Grantee by the Company or a subsidiary, or upon deposit in the U.S. Post
Office or foreign postal service, by registered or certified mail, or with a
nationally recognized overnight courier service, with postage and fees prepaid,
addressed to the other party at the current address on file with the Company or
at such other address as such party may designate in writing from time to time
to the other party.

10.1 Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, a grant notice, this Agreement, the
Plan Prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Grantee electronically. In
addition, the Grantee may deliver electronically any grant notice and the
Agreement to the Company or to such third party involved in administering the
Plan as the Company may designate from time to time. Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Company intranet or the internet site of a third party involved in administering
the Plan, the delivery of the document via e-mail or such other means of
electronic delivery specified by the Company.

10.2 Consent to Electronic Delivery. The Grantee acknowledges that the Grantee
has read 10.1 above of this Agreement and consents to the electronic delivery of
the Plan documents and any grant notice, as described in 10.1. The Grantee
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Grantee by contacting the
Company by telephone or in writing. The Grantee further acknowledges that the
Grantee will be provided with a paper copy of any documents if the attempted
electronic delivery of such documents fails.

11. Administration. This Agreement shall at all times be subject to the terms
and conditions of the Plan and the Plan shall in all respects be administered by
the Compensation Committee in accordance with the terms of and as provided in
the Plan. The Compensation Committee shall have the sole and complete discretion
with respect to all matters reserved to it by the Plan and decisions of the
majority of the Compensation Committee with respect thereto and to this
Agreement shall be final and binding upon the Grantee and the Company. In the
event of any conflict between the terms and conditions of any grant notice, this
Agreement and/or the Plan, first the provisions of the Plan and then the
Agreement shall control. All questions of interpretation concerning any grant
notice, this Agreement and the Plan shall be determined by the Compensation
Committee.

 

6



--------------------------------------------------------------------------------

12. Continuation of Employment. This Agreement shall not be construed to confer
upon the Grantee any right to continue employment with the Company and shall not
limit the right of the Company, in its sole and absolute discretion, to
terminate Grantee’s employment at any time.

13. Tax Withholding. Pursuant to Section 17.3 of the Plan, unless otherwise
provided by the Compensation Committee prior to the vesting of shares/Units as
set forth in the next sentence, the Grantee shall satisfy any federal, state,
local or foreign employment or income taxes due upon the vesting of the Units
(or otherwise) by having the Company withhold from those shares of Stock that
the Grantee would otherwise be entitled to receive, a number of shares having a
Fair Market Value equal to the minimum statutory amount necessary to satisfy the
Company’s applicable federal, state, local and foreign income and employment tax
withholding obligation. In lieu of, and subject to, the above, the Compensation
Committee may also permit the Grantee to satisfy any federal, state, local, or
foreign employment or income taxes due upon the vesting of shares of the Units
(or otherwise) by: (i) personal check or other cash equivalent acceptable to the
Company; (ii) permitting the Grantee to execute a same day sale of Stock
pursuant to procedures approved by the Company; or (iii) such other method as
approved by the Compensation Committee, all in accordance with applicable
Company policies and procedures and applicable law.

14. Amendments. This Agreement may be amended only by a written agreement
executed by the Company and the Grantee.

15. Integrated Agreement. Any grant notice, this Agreement and the Plan shall
constitute the entire understanding and agreement of the Grantee and the Company
with respect to the subject matter contained herein or therein and supersedes
any prior agreements, understandings, restrictions, representations, or
warranties between the Grantee and the Company with respect to such subject
matter other than those as set forth or provided for herein or therein. To the
extent contemplated herein or therein, the provisions of any grant notice and
the Agreement shall survive any settlement of the Award and shall remain in full
force and effect.

16. Severability. If one or more of the provisions of this Agreement shall be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and the invalid, illegal or unenforceable provisions shall
be deemed null and void; however, to the extent permissible by law, any
provisions which could be deemed null and void shall first be construed,
interpreted or revised retroactively to permit this Agreement to be construed so
as to foster the intent of this Agreement and the Plan

17. Counterparts. Any grant notice and this Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

18. Governing Law. This Agreement shall be interpreted and administered under
the laws of the State of Delaware.

 

7



--------------------------------------------------------------------------------

19. Other. The Grantee represents that the Grantee has read and is familiar with
the provisions of the Plan and this Agreement, and hereby accepts the Award
subject to all of their terms and conditions.

20. Section 409A Compliance. Section 409A of the Code imposes an additional 20%
tax, plus interest, on payments from “non-qualified deferred compensation
plans.” Certain payments under this Agreement could be considered to be payments
under a “non-qualified deferred compensation plan.” The additional 20% tax, and
interest, does not apply if the payment qualifies for an exception to the
requirements of Section 409A or complies with the requirements of Section 409A.
It is Company’s belief that the payments due pursuant to this Agreement shall
qualify for the “short-term deferral” exception to 409A as set forth in Treasury
Regulation Section § 1.409A-1(b)(4). Notwithstanding anything to the contrary in
this Agreement, if the Company determines that the Grantee is a “specified
employee” (as defined in Treas. Reg. § 1.409A-1(i)) and that payments to be
provided to Grantee (i) are made on account of the Grantee’s Separation from
Service, and (ii) are or may become subject to the additional 20% tax imposed
under Section 409A, then such payments shall be paid on the first business day
following the expiration of the six month period following the Grantee’s
Separation from Service. For purposes of this Agreement, the term Separation
from Service and Termination of Employment shall have the meaning set forth in
Section 409A of the Code and the regulations and guidance issued thereunder.

21. Compliant Operation and Interpretation. The Company believes that the
Agreement is not subject to the requirements of Section 409A of the Code, but it
does not warrant or guaranty that the Agreement is either exempted from the
requirements of Section 409A or that the Agreement complies with Section 409A.
Employee remains solely responsible for any adverse tax consequences imposed
upon him by Section 409A.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
duly authorized representative and the Grantee has signed this Agreement as of
the date first written above.

 

ON SEMICONDUCTOR CORPORATION By:       [NAME OF OFFICER] Its:       By:      
(Grantee)

 

8